228 F.2d 54
Rose SCHERR et al., Appellants,v.MEADOW GOLD ICE CREAM COMPANY, a Corporation, et al., Appellees.
No. 12432.
United States Court of Appeals District of Columbia Circuit.
Argued October 26, 1955.
Decided December 1, 1955.

Mr. Melvin M. Feldman, Washington, D. C., with whom Mr. Maxwell A. Ostrow, Washington, D. C., was on the brief, for appellants.
Mr. Joseph S. McCarthy, Washington, D. C., for appellees Meadow Gold Ice Cream Co. and Beatrice Foods.
Mr. John R. Daily, Washington, D. C., with whom Messrs. H. Mason Welch, J. Harry Welch, Edward F. Colladay, D. C. Colladay, and J. Richard Earle, Washington, D. C., were on the brief, submitted for appellees the Second Nat. Bank of Washington and Maurice S. May.
Before EDGERTON, Chief Judge, and WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff was injured by falling partly through a floor in leased premises. She sued the trustees of the deceased landlord's estate, and also the lessors of a freezer that had just been removed from the place where the accident occurred. The District Court directed a verdict for the defendants. We find no error affecting substantial rights.


2
Affirmed.